___________

                                        No. 96-3337
                                        ___________

In re:       Anne C. Voss,                  *
                                            *
           Debtor.                          *
--------------------                        *
                                            *   Appeal from the United States
Anne C. Voss,                               *   District Court for the
                                            *   Eastern District of Missouri.
                Appellant,                  *
                                            *          [UNPUBLISHED]
      v.                                    *
                                            *
Patrick Cashen,                             *
                                            *
                Appellee.                   *


                                        ___________

                         Submitted:     January 17, 1997

                               Filed:   January 21, 1997
                                        ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.

                                        ___________

PER CURIAM.


      Anne Voss appeals the District Court's1 dismissal of her multi-count
action against Patrick Cashen on the ground that she was not the real party
in interest.      Having carefully reviewed the parties' briefs and the record,
we   conclude     that   the    judgment   of   the   District   Court   was   correct.
Accordingly, we affirm.         See 8th Cir. R. 47B.




         1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.